51 F.3d 266
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel M. LEWIS, Plaintiff--Appellant,v.NORFOLK CITY JAIL;  Bob McCABE, Sheriff, Defendants--Appellees.
No. 94-7355.
United States Court of Appeals,
Fourth Circuit.
Submitted March 15, 1995.Decided April 4, 1995.

Nathaniel M. Lewis, Appellant Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice Appellant's 42 U.S.C. Sec. 1983 (1988) complaint for failure to comply with the district court's order to particularize his claims.  Our review of the record and the district court's opinion discloses no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  Lewis v. Norfolk City Jail, No. CA-94-833 (E.D. Va.  Oct. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.